Case 17-07338-CL13   Filed 03/07/19   Entered 03/07/19 15:52:51   Doc 77   Pg. 1 of 4




  1   Cheryl L. Stengel, CLS-B (#179460)
      LAW OFFICE OF CHERYL L. STENGEL
  2   110 West A Street, Suite 750
      San Diego, CA 92101
  3   Telephone: (619) 269-2126
      Facsimile: (619) 452-3660
  4   E-mail: clstengel@outlook.com
  5   Counsel for Debtors
  6
  7
  8
                           UNITED STATES BANKRUPTCY COURT
  9
                           SOUTHERN DISTRICT OF CALIFORNIA
 10
      In re                         )          Case No. 17-07338 CL13
 11                                 )
      RONALD DEAN CHANDLER and      )          STIPULATION OF PARTIES RE:
 12   DEBORAH ANN CHANDLER,         )          OBJECTION TO PROOF OF
                                    )          CLAIM NO. 2 OF CHALET PROPERTIES
 13                                 )          III, LLC
                                    )
 14                                 )          Date: March 27, 2019
                                    )          Time: 10:00 a.m.
 15                                 )          Dept: Five
                Debtors.            )
 16   _____________________________ )
 17           Ronald and Deborah Chandler, the debtors herein (“Debtors”),
 18   and secured creditor, Chalet Properties III, LLC, c/o BSI
 19   Financial Services, through their respective counsel of record,
 20   hereby stipulate as follows:
 21
 22                                       RECITALS
 23           1.   On December 4, 2017, the Debtors filed their Chapter 13
 24   bankruptcy petition.
 25           2.   On February 2, 2018, Ditech Financial, LLC (“Ditech”)
 26   filed Proof of Claim No. 2 (“Claim No. 2") as a secured claim in
 27   the total amount of $92,458.66.           Claim No. 2 is based on a
 28   promissory note secured by a first deed of trust on the Debtors’

                                              -1-
Case 17-07338-CL13   Filed 03/07/19   Entered 03/07/19 15:52:51   Doc 77   Pg. 2 of 4




  1   residence, located at 1530 Clarke Drive, El Cajon, CA 92021.
  2         3.     On April 23, 2018, the Debtors filed their Objection to
  3   Claim No. 2 on the basis that the Claim is overstated.                  The
  4   Debtors identified certain disputed charges and expenses in Claim
  5   No. 2 and asserted that the Claim should be reduced by least
  6   $8,411.10.     See, Docket No. 36.
  7         4.     On May 23, 2018, Ditech filed its opposition to the
  8   Objection to Claim, asserting that the Claim components are
  9   valid.     See, Docket No. 47.       The hearing on the Objection has
 10   been continued several times to allow the parties to exchange
 11   documentation and discuss the issues.
 12         5.     On November 9, 2018, a Notice of Transfer of Claim was
 13   filed with Court, reflecting that Claim No. 2 was transferred
 14   from Ditech to Chalet Properties III, LLC, c/o the loan servicer,
 15   BSI Financial.
 16         6.     The parties have discussed this matter and exchanged
 17   information and have now reached a compromise regarding Claim No.
 18   2, in full resolution of the Debtors’ Objection.
 19
 20
 21
 22
 23
 24
 25
 26   \\\
 27
 28   \\\

                                              -2-
Case 17-07338-CL13   Filed 03/07/19   Entered 03/07/19 15:52:51   Doc 77   Pg. 3 of 4




  1        WHEREFORE, the parties, by and through their counsel of
  2   record, hereby stipulate as follows:
  3        A.    Claim No. 2 is allowed as a secured claim in the
  4              reduced amount of $85,946.86 for payment as provided in
  5              the Debtors’ Chapter 13 plan.
  6        B.    The hearing on the Objection currently scheduled for
  7              March 27, 2019 will be taken off-calendar.
  8
  9
 10        IT IS SO STIPULATED:
 11
 12   Dated: March 3, 2019                  LAW OFFICE OF CHERYL L. STENGEL
 13
 14                                         By:     /s/ Cheryl L. Stengel
                                                    Cheryl L. Stengel
 15                                                 Counsel for Debtors
                                                    Ronald and Deborah Chandler
 16
 17   Dated: March 3, 2019                  ALDRIDGE PITE, LLP
 18
 19                                         By: /s/ Raymond Jereza
                                                 Raymond Jereza
 20                                              Counsel for Creditor
                                                 BSI Financial, as loan
 21                                              servicer for
                                                 Chalet Properties III, LLC
 22
 23
 24
 25
 26
 27
 28

                                              -3-
Case 17-07338-CL13   Filed 03/07/19   Entered 03/07/19 15:52:51   Doc 77   Pg. 4 of 4




  1                                   PROOF OF SERVICE
  2        I, Cheryl L. Stengel, hereby declare that I am over 18 years
      of age, a resident of the County of San Diego, State of
  3   California, and am not a party to the within proceeding, In re
      Chandler, Case No. 17-07338 CL13;
  4
           On March 7, 2019, I caused to be served by the U.S.
  5   Bankruptcy Court via the CM/ECF Notice of Electronic Filing
      (“NEF”), a copy of:
  6
           1.    STIPULATION OF PARTIES RE: OBJECTION TO PROOF OF CLAIM
  7              NO. 2 OF CHALET PROPERTIES III, LLC
  8
      addressed to:
  9
      David Skelton, Chapter 13 Trustee
 10   525 B Street, Suite 1430
      San Diego, CA 92101
 11   VIA NEF: admin@ch13.sdcoxmail.com; dskelton13@ecf.epiqsystems.com
 12
      Raymond Jeresa, Esq.
 13   Aldridge Pite, LLP
      4375 Jutland Dr., Ste. 200
 14   San Diego, CA 92117
      VIA NEF: ecfcasb@aldridgepite.com; rjereza@aldridgepite.com
 15
      Kelsey Luu, Esq.
 16   Aldridge Pite, LLP
      4375 Jutland Dr., Ste. 200
 17   San Diego, CA 92117
      VIA NEF: ecfcasb@aldridgepite.com
 18
 19
           I declare under penalty of perjury under the laws of the
 20   United States that the foregoing is true and correct and that
      this declaration is executed on March 7, 2019 at San Diego,
 21   California.
 22
                                                     /s/ Cheryl L. Stengel
 23                                                 Cheryl L. Stengel
                                                    110 West A Street, Suite 750
 24                                                 San Diego, CA 92101
 25
 26
 27
 28

                                              -4-
